Citation Nr: 1546852	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

After the March 2011 statement of the case, the Veteran submitted additional evidence without a waiver of initial agency of jurisdiction review.  However, as the claim is granted herein, the Board finds no prejudice results from the adjudication of the claim.  

The Board acknowledges that in the October 2015 Appellate Brief, the Veteran's representative requested that the Board refer the additionally inferred claims, including "pulmonary problems" and "lung problems".  The Board notes that a July 2012 rating decision denied pulmonary problems.  Furthermore, after review of the Veteran's claims file the Board finds that all reasonably inferred claims have been properly adjudicated by the RO.  Therefore, the Board will not refer any claims in this decision.  

In addition to the paper claims file, the Veterans Benefits Management System (VBMS) file contains a September 2015 private opinion and an October 2015 Appellate Brief.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2010 to August 2013 and the July 2012 rating decision.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral cataracts are related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for bilateral cataracts have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for bilateral cataracts, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

The Veteran contends that his bilateral cataracts are related to his service-connected diabetes mellitus, type II.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral cataracts as evidenced by the April 2010 VA examination.  Additionally, the Veteran was granted service connection for diabetes mellitus, type II in March 2010.  Therefore, the claim turns on whether the Veteran's bilateral cataracts are related to his service-connected diabetes mellitus, type II.

In this regard, the Board notes that the April 2010 VA examination diagnosed bilateral cataracts but did not provide an etiology opinion.  

VA treatment records dated May 2009 to August 2013 show that the Veteran was noted as having bilateral cataracts but no etiology opinion was provided.  

An August 2010 VA addendum opinion concluded that based on the lack of diabetic neuropathy and claims file review of the previously performed compensation and pension examination, it was not at least as likely as not that the Veteran's current cataracts were related to his diabetes based on the lack of ocular signs of diabetes in the retina.  The Board notes that the August 2010 VA addendum report did not provide an opinion regarding aggravation.  

On his VA Form 9, the Veteran reported that he was told by the VA doctor who completed his C&P exam that his cataracts were caused by his service-connected diabetes.  

In a September 2015 private opinion, Dr. A.G. noted that she reviewed the Veteran's claims file and pertinent medical records as well as the April 2010 and August 2010 VA examination reports.  After a lengthy discussion of the general medical literature regarding diabetes and cataracts, Dr. A.G. noted that the Veteran is service-connected for type II diabetes mellitus and complications of type II diabetes mellitus including peripheral neuropathy and erectile dysfunction.  Dr. A.G. explained that it is well established that diabetes mellitus can lead to several other ocular complications including diabetic retinopathy, diabetic papillopathy, glaucoma, cataracts, and ocular surface disease.  Dr. A.G. concluded that given the development of numerous complications of diabetes in the Veteran it was at least as likely as not that the Veteran's service connected diabetes mellitus was a significant contributory factor to the development of bilateral cataracts. 

Based on the above, the Board finds that the August 2010 VA addendum opinion and the September 2015 private opinion place the evidence in at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral cataracts are related to his service-connected diabetes.  Therefore, resolving all reasonable doubt in the Veteran's favor, all the elements necessary to substantiate the claim have been met and service connection for bilateral cataracts is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for bilateral cataracts is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


